DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-20 in the reply filed on 12/16/21 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/21.

Drawings
The drawings are objected to because the seal packages like at 230 in Figs. 9-17 (is this supposed to be the ports as in the claims?) are not hatched properly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ports being entirely blocked? (See 112 rejections below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: See drawing objections above and 112 rejections below.  
Appropriate correction is required.

Claim Objections
Claim 16 and 19 are objected to because of the following informalities:  In claim 16, “a only” should probably be “only a”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 13 and 17, the term “blocks an entirety of the first port” or “blocks an entirety of the second port” and in claim 19, “blocks” is seen as unclear and indefinite as the metes contacts the port or not?  Claims are given the broadest reasonable interpretation so the examiner has examined this as being non-contact and area of the port is blocked from flow. The examiner recommends amending the claims to stipulate that it blocks “by contacting”.  In claims 18 and 20, it is unclear what the “or” statement entails.  It appears that the “or” is one or other of “the secondary body defines…” but that’s not how it’s written.  In claim 19, it is unclear as to what the “secondary opening” is as how can both valves define a secondary openings.  Isn’t this just 126 or 136 which is actually in the secondary valve and not the primary valve, if this is what the applicant is referring?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 6-11, and 13-20, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kukielka US 8,950,430.
Regarding claim 6, Kukielka discloses a coolant control valve (mud [drilling fluid] is seen as a coolant or can be used for coolant), comprising: a housing 2 with a first port (at 10) and a second port (at 14); a primary rotary valve 6 (or may be 4): disposed within the housing; and, including a primary body; and, a secondary rotary valve 4 (which may be seen as only one of 54 or 56 or both or it may be 6): disposed within the housing; and, including a secondary body, wherein: the primary rotary valve and the secondary rotary valve are rotatable around an axis of rotation 26 by at least one actuator (actuators not shown are connected to shaft 22 and shaft 42) to a first configuration; and, in a first configuration of the primary rotary valve and the secondary rotary valve around the axis of rotation: a first straight line, orthogonal to the axis of rotation, passes through the primary body and the first port; and, a second straight line, orthogonal to the axis of rotation and co-planar with the first straight line, passes through the secondary body and the second port (Fig. 5).
Regarding claim 7, a plane orthogonal to the axis of rotation and intersecting the axis of rotation at only one point, bisects the primary body and the secondary body in an axial direction parallel to the axis of rotation (any of Figs. 1-5, as the primary valve is nested within the secondary valve).
Regarding claim 8, at least a portion of the primary rotary valve is nested within the secondary rotary valve (as seen in Figs. 1-5).

Regarding claim 10, the primary rotary valve is a ball valve 6 and the primary body is in a shape of a portion of a first sphere; and, the secondary body is in a shape of a portion of a second sphere concentric with the first sphere 54 or 56 or both 54 and 56 (see Figs. 1-5).
Regarding claim 11, the primary rotary valve and the secondary rotary valve are rotatable, by the at least one actuator, with respect to each other and around the axis of rotation (first actuator is connected to shaft 24 and second actuator is connected to shaft 42 such that they are rotatable with respect to each other as in Figs. 1-2 and 4-5).
Regarding claim 13, the primary rotary valve and the secondary rotary valve are rotatable around the axis of rotation and by the at least one actuator to a zero flow configuration; and, in the zero flow configuration, the primary body blocks an entirety of the first port and the secondary body blocks an entirety of the second port (Fig. 5, both the primary and secondary body block the entirety of both ports).
Regarding claim 14, the primary rotary valve defines a primary opening 52; the primary rotary valve and the secondary rotary valve are rotatable around the axis of rotation and by the at least one actuator to a flow configuration; and, in the flow configuration, the 
Regarding claim 15, the primary opening overlaps an entirety of the first port (Fig. 1)
Regarding claim 16, the primary rotary valve defines an opening ; the primary rotary valve and the secondary rotary valve are rotatable around the axis of rotation and by the at least one actuator to a flow configuration; and, in the flow configuration: the opening overlaps an entirety of the first port; and, the secondary body blocks only a portion of the second port (there are separate actuators for the primary and second valve bodies so any configuration may be made).
Regarding claim 17, the primary rotary valve and the secondary rotary valve are rotatable around the axis of rotation and by the at least one actuator to a flow configuration; and, in the flow configuration: the primary body blocks an entirety the first port; and, the secondary body blocks only a portion of the second port (there are separate actuators for the primary and second valve bodies so any configuration may be made).
Regarding claim 18, the secondary body 54 or 56 includes an edge extending at least partly in an axial direction parallel to the axis of rotation, the secondary body defines a through-bore 40 bounded by a continuous edge of the secondary body, and at least a portion of the through-bore overlaps the second port.
Regarding claim 19, Kukielka discloses a coolant control valve, comprising: a housing 2 with a first port (at 10) and a second port (at 14); a secondary rotary valve 4 (which may be seen as only one of 54 or 56 or both): disposed within the housing; and, including a secondary body; and, a primary rotary valve 6: including at least a portion nested within 
Regarding claim 20, the secondary body 54 or 56 includes an edge bounding the secondary opening, the secondary body defines a through-bore 40 bounded by a continuous edge of the secondary body.
Claim(s) 6-9, and 11-20, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shortt US 466,433.
Regarding claim 6, Shortt discloses a coolant control valve (fluid valved may be seen as a coolant or can be used for coolant), comprising: a housing 1 with a first port (at 4, 6, 7, 
Regarding claim 7, a plane orthogonal to the axis of rotation and intersecting the axis of rotation at only one point, bisects the primary body and the secondary body in an axial direction parallel to the axis of rotation (any of Figs. 1-5, as the primary valve 10 is nested within the secondary valve 9).
Regarding claim 8, at least a portion of the primary rotary valve 10 is nested within the secondary rotary valve 9 (as seen in Figs. 1-5).
Regarding claim 9, the secondary rotary valve 9 is discontinuous in a circumferential direction around the axis of rotation; and, the primary rotary valve 10 is continuous in the circumferential direction (the primary valve is continuous above or below the opening 13 and the secondary valve is discontinuous at 14 or where the bores 12 or 16 or 17 are) .

Regarding claim 12, wherein a center line of the first port and a center line of the second port are co-planar with a plane orthogonal to the axis of rotation and passing through the axis of rotation at only one point (4 or 6 with 7 or 8 or vice versa as they are not in a straight line).
Regarding claim 13, the primary rotary valve and the secondary rotary valve are rotatable around the axis of rotation and by the at least one actuator to a zero flow configuration; and, in the zero flow configuration, the primary body blocks an entirety of the first port and the secondary body blocks an entirety of the second port (Fig. 3, the first port is 6 and primary valve 10 blocks an entirety of the first port as it is closed off and the second port is 4 and secondary valve 9 blocks and entirety of the second port as it is closed off and in Fig. 5, secondary 10 blocks 6 and primary 9 blocks 7).
Regarding claim 14, the primary rotary valve defines a primary opening (13 if primary is 9 or 12 if primary is 10); the primary rotary valve and the secondary rotary valve are rotatable around the axis of rotation and by the at least one actuator to a flow configuration; and, in the flow configuration, the primary opening overlaps at least a portion of the first port and none of the second body overlaps the second port (Fig. 2, if primary valve is 10, then the primary opening is 13 and the first port is 7 and the secondary port is 8)
Regarding claim 15, the primary opening overlaps an entirety of the first port (Fig. 2, if 10 is primary 13 overlaps 7 and if 9 is primary, 12 overlaps 8).

Regarding claim 17, the primary rotary valve and the secondary rotary valve are rotatable around the axis of rotation and by the at least one actuator to a flow configuration; and, in the flow configuration: the primary body blocks an entirety the first port; and, the secondary body blocks only a portion of the second port (Fig. 3, the primary 10 blocks the first port 6 and the second body 9 blocks only a portion of the second port 7).
Regarding claim 18, the secondary body 9 includes an edge (at 14) extending at least partly in an axial direction parallel to the axis of rotation, the secondary body defines a slot 14 extending into the secondary body from the edge, and the slot overlaps the second port 4; or, the secondary body defines a through-bore 12 bounded by a continuous edge of the secondary body (at 14), and at least a portion of the through-bore overlaps the second port (7 or 8 in Fig. 2, 8 in Figs. 3-4).
Regarding claim 19, Shortt discloses a coolant control valve, comprising: a housing 1 with a first port (at 4, 6, 7, or 8) and a second port (at other of 4, 6, 7, or 8); a secondary rotary valve 9: disposed within the housing; and, including a secondary body; and, a 
Regarding claim 20, the secondary body 9 includes an edge (at 14) bounding the secondary opening, the secondary body defines a slot 14 extending from the edge, and in the second flow configuration and in the third flow configuration, at least a portion of the slot overlaps the second port; or, the secondary body defines a through-bore bounded by a continuous edge of the secondary body (7 or 8 in Fig. 2, 8 in Figs. 3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses similar valves.
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921